United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Laguna Niguel, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-1746
Issued: February 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 16, 2012 appellant filed a timely appeal from an August 3, 2012 nonmerit
decision from the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration as it was untimely filed and did not establish clear evidence of error. As the last
merit decision was issued July 28, 2004, more than one year before the filing of this appeal, the
Board lacks jurisdiction to review the merits of this case pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not establish clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of a final adverse OWCP decision issued on or after November 19,
2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On January 29, 1999 appellant, then a 47-year-old letter carrier, filed an occupational
disease claim alleging that he sustained a right lateral meniscal tear causally related to factors of
his federal employment. OWCP accepted the claim for bilateral internal derangement of the
knees.
By decision dated August 15, 2003, OWCP granted appellant a schedule award for a four
percent permanent impairment of the left lower extremity. In a decision dated July 28, 2004, it
denied his request for reconsideration of its August 15, 2003 decision after finding that he had
not submitted evidence or raised argument sufficient to warrant reopening his case for further
merit review.
On June 26, 2012 appellant requested that OWCP pay him any schedule award owed. He
noted that he was refusing his physicians’ recommendation for prostatic surgery. In a July 17,
2012 response, OWCP referred appellant to its August 15, 2003 schedule award decision.
On July 20, 2012 appellant requested reconsideration. He noted that it had been 10 years
since the schedule award and that he had declined his physicians’ recommendation that he
receive bilateral knee implants. Appellant stated that he had retired and requested a lump-sum
schedule award. He related that he earned less than he would have earned without his work
injury.
In a decision dated August 3, 2012, OWCP denied appellant’s request for reconsideration
after finding that it was not timely filed and did not demonstrate clear evidence of error.
On appeal appellant contends that his physicians informed him that he needs knee
replacement surgery. He maintains that his knees have deteriorated such that he experiences
increased pain and decreased range of motion.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under 5 U.S.C. § 8128(a) of FECA.3 As once such limitations, 20 C.F.R. § 10.607
provides that an application for reconsideration must be sent within one year of the date of the
OWCP decision for which review is sought. OWCP will consider an untimely application only
if the application demonstrates clear evidence of error on the part of OWCP in its most recent
merit decision. The application must establish, on its face, that such decision was erroneous.4
The term ‘clear evidence of error’ is intended to represent a difficult standard. The
claimant must present evidence which on its face shows that OWCP made an error (for example,
proof of a miscalculation in a schedule award). Evidence such as a detailed, well-rationalized
medical report which, if submitted prior to the denial, would have created a conflict in medical
3

5 U.S.C. § 8101 et seq.

4

20 C.F.R. § 10.607.

2

opinion requiring further development, is not clear evidence of error and would not require a
review of the case on the Director’s own motion.5 To establish clear evidence of error, a
claimant must submit evidence relevant to the issue which was decided by OWCP. The evidence
must be positive, precise and explicit and must manifest on its face that it committed an error.6
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.7 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.8 As appellant’s July 20, 2012
request for reconsideration was submitted more than one year after the last merit decision of
record, it was untimely. Consequently, he must demonstrate clear evidence of error by OWCP in
denying his claim for compensation.9
Appellant argued that he was entitled to an increased schedule award. He did not,
however, allege any new exposure or submit any new medical evidence to establish that his
condition had worsened since the August 15, 2003 decision granting a schedule award.10
Instead, appellant requested reconsideration of the original schedule award decision.
Consequently, the request for reconsideration was subject to the clear evidence of error standard
of review.11
Appellant has not established clear evidence of error in OWCPs decision. He argued that
his physicians recommended knee implants and noted that it had been 10 years since the prior
decision. Appellant further alleged that he earned less than he would have had he not sustained
his work injury.12 His arguments, however, do not address the relevant issue of whether he is
entitled to an increased schedule award. Appellant submitted no evidence and raised no
argument showing any error with the prior schedule award determination. In order to establish
clear evidence of error, the evidence submitted must raise a substantial question as to the
5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.5(a) (December 2003).

6

Robert F. Stone, 57 ECAB 292 (2005); Leon D. Modrowski, 55 ECAB 196 (2004); Darletha Coleman, 55
ECAB 143 (2003).
7

20 C.F.R. § 10.607(a).

8

Robert F. Stone, supra note 6.

9

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

10

Appellant may request a schedule award or increased schedule award based on evidence of a new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment. See B.K., 59 ECAB 228 (2007); Candace A. Karkoff, 56 ECAB 622 (2005).
11

See Linda T. Brown, 51 ECAB 115 (1999).

12

A schedule award is made without regard to whether or not there is a loss of wage-earning capacity resulting
from the injury and regardless of its effects upon employment or social opportunities. A schedule award is not
intended to be compensation for wage loss or potential wage loss. See Renee M. Straubinger, 51 ECAB 667 (2000).

3

correctness of OWCP’s decision.13 Appellant has not submitted evidence or raised argument that
meets this standard.
On appeal appellant maintains that his condition has worsened. He did not, however,
support his reconsideration request with evidence or argument relevant to the underlying
schedule award issue, and thus his request was insufficient on its face to warrant a reopening of
his case for merit review. Appellant can request an increased schedule award based on evidence
of new exposure or medical evidence showing the possible progression of an employmentrelated condition resulting in permanent impairment or increased impairment.14
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and did not establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 3, 2012 is affirmed.
Issued: February 5, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

13

See Veletta C. Coleman, 48 ECAB 367 (1997).

14

See supra note 10.

4

